United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1433
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Michael Graham, also known as            *      [UNPUBLISHED]
Michael Gatewood,                        *
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: July 7, 2000

                                   Filed: July 21, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Michael Graham appeals the district court's imposition of a third term of
supervised release following revocation of a second term of supervised release. For
reversal, Graham argues his revocation sentence violates ex post facto and due process
principles because 18 U.S.C. § 3583(h) was applied to him even though it was enacted
after he committed the underlying offense of conviction. We rejected this argument in
United States of St. John, 92 F.3d 761 (8th Cir. 1996), and reject it again today.
Accordingly, we affirm. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-